Citation Nr: 0204272	
Decision Date: 05/09/02    Archive Date: 05/17/02

DOCKET NO.  98-21 332	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to service connection for a right knee 
disability.

2.  Entitlement to service connection for shin splints.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Conner, Counsel






INTRODUCTION

The veteran had active naval service from September 1977 to 
May 1983.  She had subsequent service in the Naval Reserve.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a November 1997 decision of the Department of Veterans 
Affairs (VA) Denver Regional Office (RO), which denied 
service connection for a right knee disability and shin 
splints.  


FINDINGS OF FACT

1.  The record contains no credible indication of a link 
between the currently-diagnosed right knee disability and the 
veteran's service or any incident therein, including an in-
service right knee injury.  

2.  Shin splints were not objectively shown during the 
veteran's service or for many years thereafter and the record 
contains no credible indication of a link between the 
currently-diagnosed shin splints and her service.  


CONCLUSIONS OF LAW

1.  A chronic right knee disability was not incurred in or 
aggravated by the veteran's active naval service.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991 & Supp. 2001); 38 
C.F.R. § 3.303 (2001).

2.  Chronic shin splints were not incurred in or aggravated 
by the veteran's active naval service.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 1991 & Supp. 2001); 38 C.F.R. § 3.303 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

During this appeal, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
enacted providing new statutory requirements regarding notice 
to veterans and their representatives and specified duties to 
assist in the development of a claim.  VA subsequently 
promulgated regulations implementing VCAA.  See 66 Fed. 
Reg. 45,630 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a)).  

The record indicates that all required notice and development 
duties specified in VCAA and the implementing regulations 
have been fulfilled.  Specifically, the veteran was given 
notice of the substance of the law and regulations pertaining 
to service connection in November 1997 and August 1998 rating 
decisions, in the September 1998 statement of the case, and 
in the February and September 2001 supplemental statements of 
the case.  The veteran has also been informed of the 
provisions and requirements of VCAA in a September 2001 
letter.  

The veteran has also been advised of the evidence of record 
and the additional evidence that would support or help 
substantiate her claims in the aforementioned rating 
decisions, statements of the case, and in the September 2001 
development letter.  Indeed, as set forth in more detail 
below, the veteran has demonstrated her understanding of the 
evidence needed to substantiate her claims by submitting 
counterfeit "medical evidence" or causing same to be 
submitted on her behalf, purportedly from VA and private 
physicians, which she herself may very well have authored.  
Given the facts of this case, it is clear that VA has 
adequately informed her of the evidence necessary to 
substantiate her claims.  38 U.S.C.A. § 5103 (West Supp. 
2001); 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.159(b)(1)).  

Regarding the duty to assist, the RO has obtained the 
veteran's service medical records and pertinent post-service 
clinical records.  It is noted that the veteran reported the 
existence of certain post-service treatment records from Camp 
LeJeune, North Carolina, which the RO endeavored to obtain to 
no avail.  The veteran has been advised of this fact and it 
is clear from the record that such clinical records, if, in 
fact, they do exist, are no longer available.  There is no 
indication of outstanding clinical records which the RO has 
not yet attempted to obtain.  In fact, in a June 2001 letter, 
the veteran indicated that she had not received treatment at 
the 
Denver VA Medical Center (MC) since 1999.  However, the 
record already contains VA clinical records from the Denver 
VAMC, dated to May 1999; the veteran has identified no 
additional clinical records, either VA or private.  

The veteran was also afforded VA medical examination in 
connection with her claims.  Although the examiner did not 
offer an opinion as to the etiology of the veteran's right 
knee disorder and shin splints, the Board finds that there is 
no reasonable possibility that further VA assistance would 
help substantiate the claims.  For reasons which will be set 
out below, the Board is of the opinion that any medical 
opinion with regard to a nexus between the veteran's current 
right knee disability and shin splints and her active service 
would require that the medical expert either rely on the 
veteran's wholly incredible statements regarding her in-
service and post-service injuries and symptoms, or resort to 
pure speculation or remote possibility, which is prohibited 
by the provisions of 38 C.F.R. § 3.102.  

In view of the foregoing, the Board finds that VA has 
satisfied its duty to notify and its duty to assist the 
veteran in this case.  38 U.S.C.A. § 5103A (West Supp. 2001); 
66 Fed. Reg. 45,620, 45,630-31 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.159(c)).  As the RO 
fulfilled VA's duties, and because the change in law has no 
material effect on adjudication of her claims, the Board 
finds that it can consider the merits of this appeal without 
prejudice to her.  Bernard v Brown, 4 Vet. App. 384 (1993).

I.  Factual Background

The veteran's service medical records show that she sought 
treatment on numerous occasion for various complaints, 
including right knee symptoms.  Her service medical records 
are entirely negative for any complaint or finding of shin 
splints.  

In pertinent part, the service medical records show that in 
May 1978, the veteran sought treatment for injuries she 
claimed to have sustained when a car pushed her moped off the 
sidewalk into a wall.  Physical examination revealed a burn 
on the left lower leg, and abrasions on the right kneecap, 
nose, and right tempoparietal skull.  X-rays of the skull 
were negative and the veteran was treated with ice packs.  
There is no indication that she was given crutches.  

In June 1978, she sought treatment for complaints of right 
knee pain, claiming that such pain dated from the moped 
accident the previous month.  Physical examination revealed a 
hard lump on the right kneecap.  There was no swelling, heat, 
redness, or effusion, and the ligaments were intact.  Range 
of motion was from zero to 135 degrees.  There was tenderness 
to palpation.  The assessment was chondromalacia patella, 
right greater than left, mild.  

In January 1979, she sought treatment after she was involved 
in an automobile accident in which she claimed to have struck 
her epigastrum on the steering wheel and her right knee on 
the dashboard.  She indicated that she had pain in her right 
knee and mid epigastrum.  Examination showed a small abrasion 
over the right patellar area with no effusion.  The ligaments 
were intact and range of motion was limited due to pain.  She 
was admitted for overnight observation.  During the course of 
hospitalization, she indicated that her knee was doing 
better.  X-ray examination of the right knee was normal.  The 
diagnosis on discharge was abdominal wall contusion and the 
veteran was returned to full duty.  A right knee disability 
was not diagnosed.  

In July 1980, the veteran reported that she had had right 
knee pain since being kicked while in the swimming pool.  
Examination showed tenderness over the anterior tibial and 
patellar area.  Testing of the cruciate ligament was 
negative, but there was increased pain during the test.  The 
assessment was strain of the right anterior ligament.  

At her April 1983 service discharge medical examination, the 
veteran's lower extremities were normal on clinical 
evaluation.  No right knee abnormality pertaining was noted.  
On report of medical history, she denied having a trick or 
locked knee.  

Records corresponding to the veteran's service in the Naval 
Reserve show that on physical examinations in August 1985, 
October 1985, April 1987, and September 1988, her lower 
extremities were normal on clinical evaluation.  No 
abnormality pertaining to the right knee was noted.  On 
reports of medical history, she denied having a trick or 
locked knee.  

Reserve medical records show that in January 1989, the 
veteran was noted to exceed weight standards; she was placed 
on a remedial physical fitness program for failure to meet 
physical standards.  In April 1989, she claimed that she had 
right knee pain since participating in a physical fitness 
test.  She also reported a history of a right knee injury in 
a moped accident 10 years earlier.  On examination, she had 
full range of right knee motion with pain on palpation.  The 
assessment was right knee pain.  

The following month, the veteran reported for reserve duty on 
crutches with her right knee wrapped in an ace bandage.  As 
documentation of her right knee disability, she provided a 
copy of the aforementioned April 1989 treatment record 
showing a diagnosis of right knee pain.  She also claimed 
that she had plans to have surgery on right knee the 
following month.  She was advised that she had to provide 
documentation of her medical treatment and that she would not 
be paid for her drill due to lack of participation.  It was 
also noted that the veteran had been contacted by telephone 
four days earlier to remind her of a remedial fitness program 
and that she had made no mention of a knee injury or any 
other problem that would prevent her participation in the 
program at that time.  

On October 1989 medical examination, the veteran reported a 
history of chronic right knee pain.  It was noted that she 
had subcutaneous lateral release surgery on the right knee in 
July 1989.  Arthroscopic surgery scars on her right knee were 
noted.  On a report of medical history, she reported that she 
had sustained a right knee injury in 1978 after hitting a 
cement wall at 35 miles per hour.  She indicated that she had 
reinjured her knee in a physical fitness test run in 1989 and 
had "reconstructive" surgery in July 1989.  

In April 1997, the veteran filed claims of service connection 
for a right knee disability and shin splints, which she 
indicated had begun in 1977.  In an April 1997 statement, the 
veteran claimed that from September to November 1977, during 
physical fitness runs, she was diagnosed with shin splints, 
that had been painful over the years.  She also indicated 
that in 1979, she was involved in a moped accident in which 
she hit a seven foot concrete wall and injured her right 
knee.  She indicated that in 1988 or 1989, while 
participating in a weekend drill, she mentioned that her knee 
was bothering her and that she was unable to participate in 
physical training.  She was advised to "run or fail" so she 
ran, causing additional injury.  She indicated that in July 
1989, she underwent arthroscopic surgery and was advised by 
the physician that "the sight [sic] of the original injury 
apparently shattered and since not being treated calcified 
into a ball of shattered bone splinters."  She claimed that 
the doctor "ran a finger over the area just to see what it 
felt like and he tore his glove on it."  

In support of her claim, she submitted private clinical 
records, dated from May to December 1989, showing treatment 
for right knee pain.  In May 1989, she reported that she had 
injured her right knee in 1978 when her moped hit a wall.  
She indicated that she began to have "episodes" in 1981 
which required drainage of the knee.  Since then, she noted 
that she had intermittent aching.  In April 1989, she 
indicated that she took a physical fitness test in the Naval 
Reserve and had aching about the kneecap since that time.  
She indicated that she had a feeling as if both knees would 
pop out of joint.  She claimed that she had never had X-rays 
of her knees.  On physical examination, she lacked five 
degrees of full extension and had mild tenderness, but no 
instability.  X-ray examination of the knee was negative.  
The impression was right knee pain, possibly patella femoral 
pain syndrome vs. lateral meniscus tear.  Her right knee 
complaints apparently continued and in July 1989, she 
underwent arthroscopy of the knee and lateral release.  The 
surgical report noted findings of a 3-4 millimeter 
chondromalacia along the articular surface of the medial 
femoral condyle.  The meniscus was intact, although there was 
slight fraying of the lateral meniscus.  The post-operative 
diagnosis was subluxing right patella and chondromalacia, 
right medial lateral condyle.  On follow-up in December 1989, 
the veteran reported that her right knee still bothered her 
if she did any significant running or exercise.  

Thereafter, the RO obtained VA clinical records, dated from 
April to June 1997.  These records show that in April 1997, 
the veteran requested a primary care physician, stating that 
she had sustained a knee disability in service in a moped 
accident.  In addition, the RO scheduled the veteran for a VA 
medical examination, but she failed to report without 
explanation.

By November 1997 decision, the RO denied, inter alia, service 
connection for shin splints and a right knee disability.  The 
RO noted that the record contained no indication of a link 
between the veteran's post-service knee disability and her 
in-service moped accident.  Regarding the veteran's 
complaints of shin splints, it was noted that the record 
contained no evidence of shin splints in service or 
currently.  

On January 1998 VA medical examination, the veteran claimed 
that she had injured her right knee in a moped accident in 
service and was on crutches for two weeks thereafter.  She 
indicated that she was able to walk without crutches after 2-
3 weeks, but that since that time, every time she bent her 
knee, it cracked.  She stated that in 1989, her knee became 
painful and started to swell after she ran a physical fitness 
test.  She indicated that she went to an orthopedic surgeon 
who performed shaving of the medial femoral condyle and 
subcutaneous lateral release of the right patella.  She 
indicted that she thereafter had no problems with her right 
knee until she started to do a lot of walking and standing as 
a phlebotomist.  Regarding her shin splints, the veteran 
indicated that she had a burning sensation in her shins 
during basic training in October 1977.  She indicated that 
the pain resolved, but that she had similar shin pain after 
working for prolonged periods of time.  On objective 
examination, the right knee exhibited swelling, loss of 
motion, and tenderness.  X-ray examination of the right knee 
and both shins was normal.  The diagnoses were bilateral shin 
splints and right knee with patellofemoral pain syndrome, 
status post shaving of the medial femoral condyle and 
subcutaneous release of the right patella. 

By August 1998 decision, the RO again denied service 
connection for shin splints and a right knee disability.  The 
veteran appealed the RO determinations.  

Thereafter, a computer-generated medical record, purportedly 
of a May 1999 VA orthopedic clinic visit was submitted on 
behalf of the veteran.  According to that record, a VA 
physician reportedly opined as follows:  "[a]fter Evaluating 
Xrays, MRI, and Arthrogram on [the veteran's] R knee and R 
hand, I find that her knee problem is because of her mo-ped 
accident in 1978 and the results of her Arthroscopy in 1989 
find this problem as a fact."  The RO thereafter contacted 
the VAMC concerned for verification of this document.  The 
Clinic Director of that VAMC responded that they had no such 
record in their computer.  However, it was noted that a 
written record of an orthopedic visit on that date indicated 
that the examining physician had actually indicated that he 
could not make a decision as to whether the veteran's right 
knee was service-connected and referred her to the 
Compensation and Pension Service.  The VA Clinic Director 
also noted that the VA physician's name had been misspelled 
in the bogus clinical record submitted by or on the veteran's 
behalf, and that after the physician's name came the usual 
acronym "M.D." but also, the words "Medical Doctor."  

Also submitted in December 1999 was an unsigned medical 
report, purportedly from a named private physician who 
performed the July 1989 arthroscopic surgery on the veteran's 
right knee.  In that unsigned report, submitted on behalf of 
the veteran, the surgeon purportedly noted that the veteran 
had a right knee injury after hitting a concrete wall at 35 
miles per hour, but that she was thereafter denied medical 
treatment.  It was indicated that when he performed surgery 
in 1989, "the first thing I saw was the Femoral Condyle 
where the initial sight of impact was, it was a mass of 
shattered bone splinters 3-4 mm that calcified as such."  In 
addition he purportedly "tried to feel the edges which were 
sharp and tore my surgical glove," concluding that "[f]rom 
the damage I saw, and the amount of healing that did take 
place, the only thing that could have caused the damage would 
have been her hitting a concrete wall at the speed she was 
traveling."  The RO thereafter attempted to verify the 
aforementioned, unsigned medical statement by contacting the 
private physician whose name appeared at the bottom of the 
report, and in January 2000, he indicated that he was 
unfamiliar with the report, and that he would not 
authenticate it, as he refused to sign it.  

Also of record is evidence from the Social Security 
Administration showing that, by September 2000 decision, it 
was determined that the veteran had been disabled since April 
1989 due to bipolar mood disorder and osteoarthritis of 
unspecified joints.  It was noted that the veteran had been 
examined by a physician in April 2000, who concluded that the 
veteran had hypomanic symptoms which included behavior 
indicative of a serious lack of judgment, "including 
impersonating a judge when calling her husband and his 
commanding office, for which she will stand trial."  It was 
also indicated that the veteran's impairment due to bipolar 
disorder prevented employment.  

II.  Law and Regulations

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military, naval, or air service or for aggravation of 
a pre-existing injury or disease during active naval service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. §§ 3.303, 
3.304, 3.306 (2001).

The term "active naval service" includes active duty, any 
period of active duty for training during which the 
individual concerned was disabled or died from a disease or 
injury incurred or aggravated in line of duty, and any period 
of inactive duty training during which the individual 
concerned was disabled or died from an injury incurred or 
aggravated in line of duty.  38 U.S.C.A. § 101(23), (24) 
(West 1991).

Where a veteran served 90 days or more during a period of war 
and arthritis becomes manifest to a degree of 10 percent 
within one year from date of termination of such service, 
such disease shall be presumed to have been incurred in 
service even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. §§ 
1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309 (2001). 

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Under applicable criteria, VA shall consider all information 
and lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C. 
§ 5107(b)); see also Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

III.  Analysis

The veteran's service medical records show that she was seen 
on several occasions in connection with her complaints of 
right knee pain which she attributed various causes, 
including a moped accident, a car accident, and being kicked 
in the knee while swimming.  Her last complaint in service 
pertaining to right knee pain was in July 1980.  At that 
time, the diagnosis was ligament strain.  The remaining 
service medical records are negative for right knee complaint 
or abnormality.  In fact, at her April 1983 service discharge 
medical examination, her lower extremities were normal on 
clinical evaluation and she denied having a trick or locked 
knee.  

Likewise, the post service medical records are negative for 
any complaint or finding of abnormality pertaining to the 
right knee for many years after separation from active 
service.  In fact, records corresponding to the veteran's 
subsequent service in the Naval Reserve show that on physical 
examination in August 1985, October 1985, April 1987, and 
September 1988, her lower extremities were normal on clinical 
evaluation.  No abnormality of the right knee was noted 
clinically.  On reports of medical history, she denied having 
a trick or locked knee.  

The first notation of right knee symptoms in the post-service 
medical evidence is not until April 1989, approximately six 
years after her separation from active service, and about 
nine years since she was last shown to have sought medical 
treatment for her right knee.  Based on the foregoing, the 
Board believes that the evidence is clear that any in-service 
right knee injury resolved without residual disability and 
that any in-service right knee disability was not chronic in 
nature.  

Here, the Board notes that the veteran's representative has 
requested consideration of 38 C.F.R. § 3.303(b) on the basis 
that the veteran now claims to have experienced continuous 
right knee symptomatology since her in-service moped injury.  
In Savage v. Gober, 10 Vet. App. 488 (1997), it was noted 
that while the concept of continuity of symptomatology 
focuses on continuity of symptoms, not treatment, in a merits 
context, the lack of evidence of treatment may bear upon the 
credibility of the evidence of continuity.  As above, the 
record here discloses a span of about nine years without any 
clinical evidence to support the veteran's current 
assertions, made in the context of a claim for VA benefits, 
of a continuity of right knee symptoms.  Likewise, there is 
no objective evidence to support the veteran's claim of 
continuous right knee symptoms since service.  In fact, the 
evidence set forth above flatly contradicts her assertions in 
that regard.  Simply stated, the record conspicuously lacks 
any recorded history of continuity of right knee symptoms.  

In view of the foregoing, the Board finds that the 
contemporaneous medical records are entitled to far more 
probative weight than the recollections of the veteran of 
events which occurred years previously.  The negative 
clinical and documentary evidence during and after service is 
clearly more probative than the remote assertions of this 
veteran.  To summarize, the fact that the contemporaneous 
records do not provide subjective or objective evidence that 
supports the recent contention that the veteran experienced 
continuous right knee symptomatology since the in-service 
moped injury is highly probative evidence against the claim.  
See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991); see also 
Savage, supra.

Although the record shows that any in-service right knee 
injury was not chronic in nature, as set forth above, service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  Thus, if there is a causal 
connection between the current condition and service, service 
connection may be established.  Godfrey v. Derwinski, 2 Vet. 
App. 354 (1992).

In that regard, it is observed that the only evidence of 
record which supports the veteran's claim of a causal 
relationship between her current knee disability and her in-
service moped accident consists of the dubious "medical" 
documentation which was submitted, by her or on her behalf, 
in pursuit of her claim for VA monetary benefits.  The Board 
finds that the submission of such spurious, less than genuine 
evidence, in and of itself, speaks volumes about the nature 
of her character (or lack thereof) and is a clear indication 
that her statements made in support of her claim for VA 
benefits should be afforded little, if any, probative value, 
due to an utter lack of credibility.  This conclusion is 
strengthened by the fact that the details regarding her in-
service knee injuries have been inconsistent.  For example, 
on some occasions, she has reported that her moped hit a 
concrete wall, on another occasion, she claimed to have hit a 
telephone pole.  She has also claimed that she was denied 
medical treatment following her injury, yet the record shows 
that she did, in fact, receive treatment on several occasions 
for her right knee complaints.  In view of the foregoing, the 
Board finds that the veteran's statements made in pursuit of 
her claim for VA benefits are of little probative value.  See 
Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995) (credibility 
can be impeached generally by a showing of interest, bias, 
inconsistent statements, or, to a certain extent, bad 
character).  

Again, there is no medical evidence that the veteran had a 
chronic right knee disorder in service or until many years 
thereafter.  Her service separation medical examination and 
the negative post-service reserve medical records clearly 
suggest that any in-service right knee injury was acute and 
transitory, resolving in service without residual knee 
disability.  Moreover, other than the very questionable 
"medical" documentation submitted by or on behalf of the 
veteran and her own incredible lay statements, the record 
contains no credible indication that her current right knee 
disability is causally related to her period of active 
service or any subsequent period of Naval Reserve duty. 

Given the complete lack of candor exhibited by this veteran 
in pursuit of her claim, and the lack of objective evidence 
of right knee symptoms for nine years following the last in-
service treatment for right knee pain, it would be 
unreasonable to ask a medical professional to review the 
record and provide an opinion as to the possibility of a 
relationship between the veteran's periods of active service 
and the right knee condition for which she had surgery in 
July 1989.  She has proven herself unreliable in providing 
probative and credible evidence in pursuit of her claim.  
Thus, there is no reasonable possibility that obtaining a VA 
medical opinion would aid in substantiating the claim because 
any such opinion would be based in large part on the 
veteran's own description of her symptoms.  

In Gilbert v. Derwinski, 1 Vet. App. 49 (1990), the U.S. 
Court of Appeals for Veterans Claims (Court) noted that a 
veteran need only demonstrate that there is an approximate 
balance of positive and negative evidence in order to 
prevail.  Under the benefit of the doubt doctrine established 
by Congress, when the evidence is in relative  equipoise, the 
law (38 U.S.C. § 5107(b)) dictates that the veteran prevails.  
Thus, to deny a claim on its merits, the preponderance of the 
evidence must be against the claim.  In this case, the 
evidence is not in equipoise.  The service medical records do 
not document any chronic right knee disability and the 
veteran's separation examination reported no right knee 
abnormality.  While she clearly had right knee surgery in 
1989, there is no credible indication that the disability 
which necessitated the surgery was causally related to her 
active service or inactive duty training.  Rather, the 
preponderance of the evidence is against the claim.

For similar reasons, the Board finds that the preponderance 
of the evidence is against the claim of service connection 
for shin splints.  The service medical records are entirely 
negative for any notation of shin splints.  In fact, her 
service medical records indicate that her lower extremities 
were normal at the time of her service separation medical 
examination.  Also, post-service records corresponding to her 
service in the Naval Reserve show that on physical 
examination in August 1985, October 1985, April 1987, and 
September 1988, her lower extremities were normal on clinical 
evaluation.  In fact, the first objective notation of shin 
splints in the evidence of record is on VA medical 
examination in January 1998, and there is no indication of 
any link between the veteran's active service, her inactive 
duty training, and her current shin splints.  

The Board has considered 38 C.F.R. § 3.303(b), but for the 
reasons set forth above, finds that the contemporaneously-
completed medical records (showing normal lower extremities) 
are entitled to far more probative weight than the recent, 
self-serving statements of the veteran to the effect that she 
experienced shin splints in service and thereafter.  Savage, 
supra.

Moreover, as noted above, in the face of the veteran's lack 
of credibility, and in view of the fact that the record 
contains absolutely no corroborative documentary evidence of 
in-service shin splints or post-service continuity of 
symptomatology, no medical provider on this record could 
venture more than mere speculation as to whether the 
veteran's current shin splints are causally related to her 
active service or any subsequent period of reserve training.  
Again, speculation is not a basis to support a grant of 
service connection.  38 C.F.R. § 3.102 (2001).  Thus, the 
Board finds that further VA medical examination or opinion is 
not required and that the preponderance of the evidence is 
against the claim of service connection for shin splints.  


	(CONTINUED ON NEXT PAGE)


ORDER

Service connection for a right knee disability and shin 
splints is denied.  



		
	J.F. GOUGH
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

